Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/569,319 filed on February 05, 2021.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Semiconductor Device Including Different Nitride Regions and Method for Manufacturing Same”


Election/Restrictions
6.	Applicant’s election without traverse of claims 1-16 with respect to Group I drawn to semiconductor device, in the reply filed on 02/05/2021 is acknowledged.
7.	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for manufacturing the semiconductor device, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless–

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claims 1, 6-7 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by Saito et al. (2017/0077277 A1).
Regarding independent claim 1, Saito et al. discloses a semiconductor device (100, ¶36, Fig. 1), comprising:
a first electrode (40 source electrode, ¶36);
a second electrode (60 drain electrode, ¶36);
a first nitride region (14a, ¶38) including Alx1Ga1-x1N (0≤ x1<1) and including a first partial region, a second partial region, a third partial region between the first partial region and the second partial region, a fourth partial region between the first partial region and the third partial region, and a fifth partial region between the third partial region and the second partial region, a first direction (Y or vertical direction) from the first partial region toward the first electrode (40) crossing a second direction (X or horizontal direction) from the first electrode (40) toward the second electrode (60), a direction (Y or vertical direction) from the second partial region toward the second electrode (60) being aligned with the first direction (Y or vertical direction);
a second nitride region (14b, ¶38) including Alx2Ga1-x2N (0<x2≤1 and x1<x2) and including a sixth partial region and a seventh partial region, a direction (Y or vertical direction) from the fourth partial region toward the sixth partial region being aligned with the first direction (Y or vertical direction), a direction (Y or vertical direction) from the fifth partial region toward the seventh partial region being aligned with the first direction (Y or vertical direction);
or vertical direction) from the third partial region toward the third electrode (50) being aligned with the first direction (Y or vertical direction), at least a portion of the third electrode (50) being between the sixth partial region and the seventh partial region in the second direction (X or horizontal direction);
a first insulating film (20 SiAlON, ¶44) including silicon (Si) and nitrogen (N) and including a first insulating region (left portion of gate electrode 50) and a second insulating region (right portion of gate electrode 50);
a third nitride region (24 AlN when X3=1, ¶49) including Alx3Ga1-x3N (0<x3≤1 and x1<x3) and including first to seventh portions, the first portion being between the third electrode (50) and the third partial region, the second portion being between the third electrode (50) and the fourth partial region, the third portion being between the third electrode (50) and the fifth partial region, the fourth portion being between the third electrode (50) and the sixth partial region, the fifth portion being 22 between the third electrode (50) and the seventh partial region, the first insulating region being between the sixth portion and the sixth partial region, the second insulating region being between the seventh portion and the seventh partial region; and
a second insulating film (30 SiO2, ¶48) including silicon (Si) and oxygen (O2) and including third to seventh insulating regions, the third insulating region being between the first portion (1P, see figure below) and the third electrode (50), the fourth insulating region being between the fourth portion (4P) and the third electrode (50), the fifth insulating region being between the fifth portion (5P) and the third electrode (50), the sixth portion (6P) being between the sixth insulating region and the first insulating region 

    PNG
    media_image1.png
    650
    717
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    609
    684
    media_image2.png
    Greyscale


Regarding claim 6, Saito et al. discloses wherein (100, ¶36, see annotated Fig. 1 below) the second insulating film (30) further includes an eighth insulating region (8R) and a ninth insulating region (9R),
the eighth insulating region (8R) is between the fourth portion (4P see figure in claim 1) and the third electrode (50), and
the ninth insulating region (9R) is between the fifth portion (5P) and the third electrode (50).

    PNG
    media_image2.png
    609
    684
    media_image2.png
    Greyscale


Regarding claim 7, Saito et al. discloses wherein (100, ¶36, Fig. 1)
the second insulating film (30 SiO2, ¶48) does not include nitrogen (no nitrogen molecule in the SiO2), or
a concentration of nitrogen included in the second insulating film is lower than a concentration of nitrogen included in the first insulating film.


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.


15.	Claims 8, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (2017/0077277 A1).
Regarding claim 8, Saito et al. teaches all of the limitations of claim 1 from which this claim depends.
Saito et al. teaches wherein (Fig. 1) the third partial region (see figure in claim 1) includes a first surface opposing the first portion (1P, see figure in claim 1),
the sixth partial region (see figure in claim 1) includes a second surface opposing the first insulating region (see figure in claim 1), and
a certain distance along the first direction (Y or vertical direction) between a position along the first direction (Y or vertical direction) of the first surface and a position along the first direction (Y or vertical direction) of the second surface.
However, Saito et al. is explicitly silent of disclosing wherein a distance along the first direction between a position along the first direction of the first surface and a position along the first direction of the second surface is 60nm or more. It would have been obvious to select the distance along ‘the distance along the first direction between a position along the first direction of the first surface and a position along the first direction of the second surface’ so that the distance to be within the quoted range of is 60nm or more to optimize the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving 
Regarding claim 11, Saito et al. teaches all of the limitations of claim 1 from which this claim depends.
Saito et al. teaches wherein (Fig. 1) the third partial region (see figure in claim 1) includes a first surface opposing the first portion (1P, see figure in claim 1), and
a certain surface roughness of the first surface is possessed.
However, Saito et al. is explicitly silent of disclosing wherein the surface roughness of the first surface is 1nm or less. It would have been obvious to select intended ‘surface roughness of the first surface’ so that the roughness to be within the quoted range of is 1nm or less, to optimize the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed roughness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen roughness or upon another 
Regarding claim 12, Saito et al. teaches all of the limitations of claim 1 from which this claim depends.
Saito et al. teaches wherein (Fig. 1) a certain distance along the second direction (X or horizontal direction) between the first insulating region (see figure in claim 1) and the second insulating region (see figure in claim 1).

    PNG
    media_image3.png
    609
    684
    media_image3.png
    Greyscale


It would have been obvious to select the distance along the second direction between the first insulating region and the second insulating region of the first insulating film so that the distance to be within the quoted range of 3µm or less, to optimize the result effective variable in order to improve size of the device, such as miniature of the semiconductor device. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen distance or upon another variable recited in a claim, the Applicant must show that the chosen distance is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 13, Saito et al. teaches all of the limitations of claim 1 from which this claim depends.
Saito et al. teaches wherein (Fig. 1) a certain distance along the second direction (Y or vertical direction) between the sixth partial region (see figure in claim 1) and the seventh partial region (see figure in claim 1).

    PNG
    media_image3.png
    609
    684
    media_image3.png
    Greyscale

However, Saito et al. is explicitly silent of disclosing wherein the distance along the second direction between the sixth partial region and the seventh partial region is 3µm or less.
It would have been obvious to select the distance along the second direction between the sixth partial region and the seventh partial region so that the distance to be within the quoted range of 3µm or less, to optimize the result effective variable in order to improve size of the device, such as miniature of the semiconductor device. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either 
Regarding claim 14, Saito et al. teaches all of the limitations of claim 1 from which this claim depends.
Saito et al. teaches wherein (Fig. 1):
first semiconductor layer: 14a: AlxGa(1-x)N (0≤x<1), (¶38),
second semiconductor layer: 14b: Al0.2Ga0.8N (0≤y<1, x<y), (¶38)
wherein y=0.2 from the equation of the second semiconductor layer above, therefore, x<0.2;
first nitride film: 24: AlN (¶49) (Alx3Ga1-x3N (0<x3≤1, so when x3=1),
Therefore, it can be interpreted that x3>y that means x3 is higher than x2.
Regarding claim 15, Saito et al. teaches all of the limitations of claim 1 from which this claim depends.
Saito et al. teaches wherein (Fig. 1): per claim 14
x1=x<0.2, where AlxGa(1-x)N (0≤x<1), (¶38),
x2=y=0.2, where Al0.2Ga0.8N (0≤y<1, x<y), (¶38), and
x3Ga1-x3N (0<x3≤1, so when x3=1 then AlN) 

However, Saito et al. is explicitly silent of disclosing wherein,
x1 is not less than 0 and not more than 0.05,
x2 is not less than 0.05 and not more than 0.3, and
x3 is greater than 0.3 and not more than 1.
It would have been obvious to select the concentration ranges in the first, second and third nitride regions so that the distance to be within the quoted range, to optimize the result effective variable in order to improve performance of the semiconductor device. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed concentration ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen concentration ranges or upon another variable recited in a claim, the Applicant must show that the chosen concentration range is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

16.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (2017/0077277 A1) as applied to claim 1 above, and further in view of Corrion et al. (2013/0001646 A1).
Regarding claim 16, Saito et al. teaches all of the limitations of claim 1 from which this claim depends.
Saito et al. teaches wherein (100, ¶36, Fig. 1)
a third direction (Z or orthogonal direction: shown in figure below) is a direction crossing a plane including the first direction (Y or vertical direction) and the second direction (X or horizontal direction),
Wg (meters) is a length along the third direction (Z or orthogonal direction) of a portion of one of the first electrode (40) or the second electrode (60) opposing the other of the first electrode (40) or the second electrode (60), and
Id (amperes) is a current flowing between the first electrode (40) and the second electrode (60).

Saito et al. is explicitly silent of disclosing wherein a potential of the third electrode referenced to a potential of the first electrode is positive when Id/Wg is 5x10-4 A/mm.
Corrion et al. teaches wherein (Fig. 5) a potential (Vgs=+3V, see figure below) of the gate electrode (gate: g) referenced to a potential of the source electrode (source: s) is positive when Id/Wg (drain current/length in Z or orthogonal direction) is 5x10-4 A/mm (shown in figure below: 50mA/mm= 5x10-4 A/mm).

    PNG
    media_image4.png
    444
    391
    media_image4.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by the Corrion et al., in order to achieve transfer characteristics, when a positive gate voltage (Vgs w/respect to source) applied then an electric current (Ids) flowing through between a source electrode layer and a drain electrode layer.

Allowable Subject Matter
17.	Claims 2-5, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819